DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed October 29, 2020.
Claims 1-2 and 10-11 have been amended and new claims 19-22 have been added.  Claims 1, 2, 5-7, 9-11, 14-16, and 18-22 are pending and have been examined on the merits (claims 1 and 10 being independent).
The amendment filed October 29, 2020 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed October 29, 2020 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Applicant has made similar amendments to independent claim 10. Thus, claim 1, as amended, is not abstract, as it requires technical elements such as distributed ledger entries that 
(2) “In addition, the additional elements, such as the timestamps and hashes of preceding blocks on the distributed transaction ledger in the distributed ledger entries integrate the alleged abstract idea into a practical application. For example, these elements provide a technical solution - one that is soundly grounded in computer technology- to the problem of intraday nostro account visibility, by ensuring that whatever is written to the distributed transaction ledger cannot be altered.” (Applicant response, page 8)
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to performing account reconciliation, i.e. accounting, through ‘writing the transaction as a ledger’, for an entity which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices and principles’ such as account reconciliation, e.g. accounting or bookkeeping as a ledger).  For instance, in the process of claims, the limitations of comprising… a first timestamp, identifying… a second distributed ledger entry, indicating… the receipt of the transaction, comprising… a second timestamp, matching… the first distributed ledger entry, comprising… a first smart contract, maintaining… an opening and closing balance, matching… the first distributed ledger entry to the second comprising… an opening balances, alerting… the second financial institution, comprising… a credit entry, comprising… a debit entry” , and verifying… financial institution is authorized to write recite this judicial exception.  Therefore, the claims recite an abstract idea.  
(2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1 and 10 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a distributed ledger, a transaction network, nostro account, a distributed ledger network, a smart contract, a blockchain distributed ledger, etc.) which are the additional elements and amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(3) Step 2B Consideration: The limitations recited by claims 1 and 10 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.receiving… a transaction involving a nostro account, sending… the transaction, writing… the transaction as a first distributed ledger entry, matching… the first distributed ledger entry, alerting… the second financial institution, and matching… the first distributed ledger entry to the second distributed ledger entry are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of performing account reconciliation, i.e. ‘writing the transaction as a ledger’.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); 
Leveraging a distributed ledger and ledger network at a high level of generality to transmit sensitive information with respect to reconciling a financial account does not integrate the judicial exception into a practical application.  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least paragraphs [0060-0062], explicitly discloses “a general purpose computer, processor, the 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a distributed ledger”, “a distributed ledger network”, and a smart contract, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of performing account reconciliation, i.e. ‘writing the transaction as a distributed ledger’, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  
For these reasons and those stated in the rejections above, rejection of claims 1, 2, 5-7, 9-11, 14-16, and 18-22 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As newly added claims 19-22, the claim limitations are not described in the application as filed, and Applicant is requested to provide reference from the original disclosure to support the limitations of “…the first distributed ledger entry and the second distributed ledger entry are immutable and cryptographically-verifiable.” and “…verifying that the payment sending financial institution is authorized to write to the distributed transaction ledger.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 9-11, 14-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a 
Step (1): In the instant case, the claims are directed towards to a method for performing account reconciliation using a distributed ledger which contains the steps of receiving, sending, writing, identifying, matching, and alerting. The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 10 is direct to a method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for performing account reconciliation using a distributed ledger is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices’ and ‘commercial or legal interactions including agreement in the form of contract’. Collecting and updating information before, during and after a transaction takes place, comparing said information to previously known transaction information “to reconcile an account using a distributed ledger” is a fundamental economic practice to mitigate risk when conducting a commercial or legal interaction.  As such, the claims include an abstract idea.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: comprising… a first timestamp, identifying… a second distributed ledger entry, indicating… the receipt of the transaction, comprising… a second timestamp, comprising… a first smart contract, maintaining… an opening and closing balance, comprising… an opening balances, comprising… a credit entry, comprising… a debit entry” , and verifying… financial institution is authorized to write.

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a transaction involving a nostro account, sending… the transaction, writing… the transaction as a first distributed ledger entry, matching… the first distributed ledger entry, alerting… the second financial institution, and matching… the first distributed ledger entry to the second distributed ledger entry do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. Adding insignificant extra-solution activity to the judicial exception- see MPEP 2106.05(g)). 
The instant recited claims including additional elements (i.e. “distributed ledger network, transaction network, smart contract, instructions, payment receiving financial institution, payment sending financial institution, a smart contract, and blockchain distributed ledger”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0045] and [0060-0062], a general purpose computer, processor, the processing machine, operating system, memory, distributed ledger network, instruction, and reconciliation process) as tools to perform an abstract idea or merely add insignificant extra-solution activity to 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., distributed ledger network, transaction network, smart contract, instructions, payment receiving financial institution, payment sending financial institution, a smart contract, and blockchain distributed ledger) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2, 5-7, 9, 11, 14-16, and 18-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 11, the step of “wherein the first distributed ledger entry comprises a first smart contract, wherein the first smart contract maintains an opening and closing balance of the nostro account and matches the first distributed ledger entry to the second distributed ledger entry.”, in claims 5 and 14, the step of “wherein the smart contract comprises instructions to alert the sending financial institution in response to a reconciliation failure.”, in claims 6 and 15, the step of “wherein the first distributed ledger entry comprises a credit entry for the nostro 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2, 5-7, 9, 11, 14-16, and 18-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 10 above.  Merely claiming the same process using a distributed ledger to reconcile accounts between a payment sending financial institution and a payment receiving financial institution does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the 
Therefore, claims 1, 2, 5-7, 9-11, 14-16, and 18-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 6-7, 10, 15-16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (hereinafter Thomas), US Publication Number 2016/0224949 in view of Knight et al. (hereinafter Knight), US Publication Number 2001/0034682 A1 in further view of Wilson, JR. et al. (hereinafter Wilson), US Publication Number 2016/029680 A1.
Regarding claim 1:
Thomas discloses the following:
A method for nostro account reconciliation using a distributed ledger, comprising: (Thomas: See paragraphs [0017]: “It is an object to provide more efficient methods of operating notes: For example, Ripple is just like another type of consensus payment network such as Bitcoin and Ripple is perhaps even better known as a payment settlement, asset exchange, and remittance system that works more like SWIFT, a service for international money and security transfers that is used by a network of banks and financial intermediaries.”)
a payment sending financial institution receiving a transaction involving a nostro account maintained by the payment sending financial institution for a payment receiving financial institution; (Thomas: See paragraph [0032]: “The correspondent bank maintains an account in the EU banking system, known as a nostro account, which is pre-funded with euros. After receiving USD funds via ACH, the domestic correspondent bank then initiates an offsetting EUR transfer from its nostro account to the beneficiary's bank in the EU banking system….. the EU correspondent bank needs to route the funds via the European Central Bank, which acts as a clearing agent and finally relays the funds to the European bank where the German exporting business has an account.”)
Thomas does not explicitly disclose the following, however Knight further teaches:
Note: Thomas is silent for the term of “the transaction network” that may be “SWIFT” network described in the Specification [0037]. “SWIFT” network is taught by the reference Knight as below.

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using the transaction network as SWIFT network for the international banking transaction in the method of Thomas as further taught by Knight because it would provide an improved security for the international banking transaction (Knight: See paragraph [0057]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Thomas and Knight do not explicitly disclose the following, however Wilson further teaches:
the payment sending financial institution writing the transaction as a first distributed ledger entry to a distributed transaction ledger in a distributed ledger network, the first distributed ledger entry indicating the sending of the transaction over the transaction network for execution by the transaction network, wherein the first distributed ledger entry comprises a first timestamp and a hash of a first preceding block on the distributed transaction ledger; (Wilson: See paragraphs [0041] “The timestamp server implements a process 200 that takes a cryptographic hash 215 of the combination (e.g., concatenation, without limitation) of a previous hash combined with a block 210 including one or more items, here including item 110 that is the transaction 110 of FIG. 1, to be time stamped, and widely publishes the cryptographic hash. Such timestamp shows that the data 
the payment sending financial institution identifying a second distributed ledger entry from the payment receiving financial institution on the distributed transaction ledger, the second distributed ledger entry indicating the receipt of the completed transaction by the transaction network, wherein the second distributed ledger entry comprises a second timestamp and a hash of a second preceding block on the distributed transaction ledger; and (Wilson: See paragraphs [0041] “Once Owner 1 authorizes the transaction 120 of FIG. 1, this transaction item 120 may be included in a subsequent block 220, which is cryptographically hashed in combination with the output of the previous hash 215. Thus, each timestamp includes the previous timestamp in its hash to form a blockchain, with each timestamp reinforcing the timestamp before it.”, [0043]: “a blockchain is maintained by a network of communicating nodes running a common network protocol. Transactions of the form payor A transfers digital asset Y to recipient B are broadcast to the 
in real time, or in substantially real time, the payment sending financial institution matching the first distributed ledger entry and the second distributed ledger entry and reconciling the nostro account based on the matched first distributed ledger entry and the second distributed ledger entry. (Wilson: See paragraph [0010] “match the authorization for transaction from the first user with an authorization for transaction from at least one other user, settle the transaction between at least the first and other users if the conditional is met, and memorialize the settled transaction on the distributed ledger.”, and see also claim 1)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for reconciling the distributed ledger entry for the account in the method of Thomas and Knight as further taught by Wilson because it would be transparently updated the current balance of the account (Wilson: See paragraphs [0010] and [0041-0043]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 6:
Thomas does not explicitly disclose the following, however Knight further teaches:
The method of claim 1, wherein the first distributed ledger entry comprises a credit entry for the nostro account. (Knight: See paragraph [0059]: “The client bank Vostro account 720 issues a SWIFT MT910 payment instruction that is transferred by the internal messaging system 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for an opening balance for the nostro account in the method of Thomas as further taught by Knight because it needs to be timely balanced for the account (Knight: See paragraphs [0003-0006]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:
Thomas does not explicitly disclose the following, however Knight further teaches:
The method of claim 1, wherein the second distributed ledger entry comprises a debit entry for the nostro account. (Knight: See paragraph [0057]: “This payment instruction results in a series of credits and debits in the accounts within the provider bank environment 124 and the client bank environment 122. The first is a debit against the provider bank Nostro account 715.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for an opening balance for the nostro account in the method of Thomas as further taught by Knight because it needs to be timely balanced for the account (Knight: See paragraphs [0003-0006]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 10:

A method for nostro account reconciliation using a distributed ledger, comprising: (Thomas: See paragraphs [0017]: “It is an object to provide more efficient methods of operating distributed ledgers and systems therefore.”, [0034]: “In a distributed ledger system, nodes of a network maintain a copy of the distributed ledger. Changes to the distributed ledger, representing transactions that apply to the ledger, are made once the network reaches a consensus that the transactions are complete.”, and [0041] “FIG. 1 illustrates a prior art distributed payment consensus network 100 such as the previously described Ripple© network for payment processing. Of course as previously described other types of consensus payment networks are known, such as Bitcoin.” and notes: For example, Ripple is just like another type of consensus payment network such as Bitcoin and Ripple is perhaps even better known as a payment settlement, asset exchange, and remittance system that works more like SWIFT, a service for international money and security transfers that is used by a network of banks and financial intermediaries.”)
the transaction from a nostro account maintained by a payment sending financial institution to the payment receiving financial institution; (Thomas: See paragraph [0032]: “The correspondent bank maintains an account in the EU banking system, known as a nostro account, which is pre-funded with euros. After receiving USD funds via ACH, the domestic correspondent bank then initiates an offsetting EUR transfer from its nostro account to the beneficiary's bank in the EU banking system….. the EU correspondent bank needs to route the funds via the European Central Bank, which acts as a clearing agent and finally relays the funds to the European bank where the German exporting business has an account.”)
Thomas does not explicitly disclose the following, however Knight further teaches:
Note: Thomas is silent for the term of “the transaction network” that may be “SWIFT” network described in the Specification [0037]. “SWIFT” network is taught by the reference Knight as below.
a payment receiving financial institution receiving the transaction executed by the transaction network; (Knight: See paragraph [0057]: “a S3 million dollar payment in favor of a customer of the client bank is cleared through a local clearing system 705. The funds are received by a correspondent of the provider bank and credited to the Vostro account 710 of the provider bank maintained at the correspondent bank. The funds are then transferred from the Vostro account 710 at the correspondent bank to the provider bank 120. Specifically, the correspondent bank in one embodiment of the present invention generates a SWIFT MT100 or MT202 payment instruction to the provider bank.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for using the transaction network as SWIFT network for the international banking transaction in the method of Thomas as further taught by Knight because it would provide an improved security for the international banking transaction (Knight: See paragraph [0057]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Thomas and Knight do not explicitly disclose the following, however Wilson further teaches:
the payment receiving financial institution identifying a first distributed ledger entry from

the payment receiving financial institution writing the receipt of the completed transaction from the transaction network as a second distributed ledger entry on the distributed transaction ledger, wherein the second distributed ledger entry comprises a second timestamp and a hash of a second preceding block on the distributed transaction ledger; and (Wilson: See paragraphs [0041] “The timestamp server implements a process 200 that takes a cryptographic hash 215 of the combination (e.g., concatenation, without limitation) of a previous hash combined with a block 210 including one or more items, here including item 110 that is the transaction 110 of FIG. 1, to be time stamped, and widely publishes the cryptographic hash. Such timestamp shows that the data within the block 210, including recordation of the transaction item 110, existed at the time the block 210 was formed in order to get into the cryptographic hash 215.”, [0042]: “The digital asset 
 in real time, or in substantially real time, the payment receiving financial institution matching the first distributed ledger entry and the second distributed ledger entry and reconciling the nostro account based on the matched first distributed ledger entry and the second distributed ledger entry.  (Wilson: See paragraph [0010] “match the authorization for transaction from the first user with an authorization for transaction from at least one other user, settle the transaction between at least the first and other users if the conditional is met, and memorialize the settled transaction on the distributed ledger.”, and see also claim 1)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for reconciling the distributed ledger entry for the account in the method of Thomas and Knight as further taught by Wilson because it would be transparently updated the current balance of the account (Wilson: See paragraphs [0010] and [0041-0043]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, 
Regarding claim 20:
Thomas discloses the following:
The method of claim 1, wherein the distributed transaction ledger is permissioned, and the method further comprises: verifying that the payment sending financial institution is authorized to write to the distributed transaction ledger. (Thomas: See paragraph [0079]: “depending on the payment network implemented, at step 611 validating nodes may broadcast transactions and validation decisions to other node computers in the payment network so their local ledgers can be updated. This may include propagating only validated transactions or propagating all decisions, thus enabling a common record.”)
Regarding claim 22:
Thomas discloses the following:
The method of claim 10, wherein the distributed transaction ledger is permissioned, and the method further comprises: verifying that the payment receiving financial institution is authorized to write to the distributed transaction ledger. (Thomas: See paragraph [0079]: “depending on the payment network implemented, at step 611 validating nodes may broadcast transactions and validation decisions to other node computers in the payment network so their local ledgers can be updated. This may include propagating only validated transactions or propagating all decisions, thus enabling a common record.”)
Regarding claim 15: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 16: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Knight in further view of Wilson in even further view of Karame et al. (hereinafter Karame), US Publication Number 2018/0025435 A1.
Regarding claim 2:
Thomas, Knight, and Wilson do not explicitly disclose the following, however Karame further teaches:
The method of claim 1, wherein the first distributed ledger entry comprises a first smart contract, wherein the first smart contract maintains an opening and closing balance of the nostro account and matches the first distributed ledger entry to the second distributed ledger entry. (Karame: See paragraph [0075] “the central bank CB, using the smart contract protocol, will maintain and update the correct balance account for each participant bank in the sidechain within a memory of the central bank CB computer system. In a step SS, the sender bank, receiver bank, and the central bank CB add the transaction to their ledgers and will continue to maintain consensus over the content of their ledgers to ensure the correctness of the transaction history.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for a smart contract with the distributed ledger in the method of Thomas, Knight, and Wilson as further taught by Karame because it is a robust method of securing the ledger transactions conducted via a peer-to-peer network (Karame: See paragraph [0075]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, 
Regarding claim 11: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Knight in further view of Wilson in even further view of Hudon, US Publication Number 2015/0262138 A1.
Regarding claim 5:
Thomas, Knight, and Wilson do not explicitly disclose the following, however Hudon further teaches:
The method of claim 2, wherein the smart contract comprises instructions to alert the sending financial institution in response to a reconciliation failure. (Hudon: See paragraph [0222]: “The amount of bitcoin in the exchange user 618 and the total amount of bitcoin represented in the exchange database 612 are the same and the total currency amount in the exchange user 618 and in the exchange database 612 are the same. Should either of these two comparisons result in a mismatch, the exchange 616 will not make any withdrawal and create an alarm for an operator.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for alerting based on the result of the reconciliation in the method of Thomas, Knight, and Wilson as further taught by Hudon because it would help to update the balance of the account (Hudon: See paragraphs [0215-0223]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 14: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Knight in further view of Wilson in even further view of Wuehler, US Publication Number 2017/0140408 A1.
Regarding claim 9:
Thomas, Knight, and Wilson do not explicitly disclose the following, however Wuehler further teaches:
The method of claim 1, wherein the distributed ledger is a blockchain distributed ledger. (Wuehler: See paragraph [0018]: “the method also includes updating the distributed ledger with information indicating depositing of the rewards into the digital wallet owned by the user and provide access to the distributed ledger to the block chain distributed network.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for the block chain with the distributed ledger in the method of Thomas, Knight, and Wilson as further taught by Wuehler because it is a robust method of securing the ledger transactions conducted via a peer-to-peer network (Wuehler: See paragraph [0018]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 18: it is similar scope to claim 9, and thus it is rejected under similar rationale.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Knight in further view of Wilson in even further view of Madhavan et al. (hereinafter Madhavan), US Publication Number 2017/0295023 A1.
Regarding claim 19:
Thomas, Knight, and Wilson do not explicitly disclose the following, however Madhavan further teaches:
The method of claim 1, wherein the first distributed ledger entry and the second distributed ledger entry are immutable and cryptographically-verifiable. (Madhavan: See paragraph [0070]: “the BAM is implemented using a BDL in a manner which provides immutability, irrefutability, confidentiality, recoverability, atomicity, and durability.”, and see also [0071])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing immutability of the distributed ledger in the method of Thomas, Knight, and Wilson as further taught by Madhavan it would protect the data from any unapproved accesses (Madhavan: See paragraphs [0070-0071]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 21: it is similar scope to claim 19, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/Y.P./Examiner, Art Unit 3695
January 13, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/20/2021